Citation Nr: 0315780	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-08 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

Historically, the veteran did not timely appeal an August 
1994 RO denial of service connection for a skin disorder, 
including due to exposure to herbicides (Agent Orange).  This 
was despite being notified of that decision, and of his 
procedural and appellate rights, in September 1994.  In 
December 1999, the RO also denied his petition to reopen this 
claim.  And he did not timely appeal that decision either.  
So it is final and binding on him based on the evidence then 
of record, requiring the submission of new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.156 (2002).  
This claim, then, is not currently before the Board.  
38 C.F.R. § 20.200 (2002).

Also, during his August 2000 RO hearing and October 2002 
travel board hearing, it was clarified that the veteran has 
additional claims pending for service connection for 
headaches, vertigo, tinnitus, and post-traumatic stress 
disorder (PTSD).  He also wants to reopen his claim for 
service connection for a skin disorder.  Since, however, none 
of these claims is currently before the Board, they are 
referred to the RO for appropriate development and 
consideration.  




FINDINGS OF FACT

1.  There is probative, unrefuted competent medical evidence 
of record indicating the veteran currently has a low back 
disorder that as likely as not is a residual of an injury 
that he sustained in combat while in Vietnam.

2.  There also is probative, unrefuted competent medical 
evidence of record indicating that his GERD as likely as not 
started in service as well.


CONCLUSIONS OF LAW

1.  The veteran has a low back disorder due to an injury 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

2.  The veteran's GERD also was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In February 2003, the Board undertook additional development 
of the claims developed for appellate adjudication, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The Board 
requested a medical nexus opinion concerning the cause of the 
conditions at issue because this was necessary to decide the 
appeal.  38 U.S.C.A. § 5103A(d).

The Board obtained the medical nexus opinion in May 2003 and 
sent the veteran notice that same month, as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Since, however, in this particular case, the Board is 
granting both of the claims that were appealed, there is no 
need to further discuss whether the requirements of the VCAA 
have been satisfied or whether the veteran will be prejudiced 
by the Board going ahead and issuing this decision without 
first remanding his case to the RO for consideration of the 
VCAA.  This is because he is receiving all of the benefits he 
requested, regardless.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Obviously then, there is no need to further delay a 
decision before doing this.  


Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In this case, unfortunately, the veteran's service medical 
records (SMRs) are unavailable.  But at least some of his 
service personnel records are available, and they confirm 
that he served for about one year in Vietnam during the war.  

In cases, as here, where the SMRs are unavailable-presumed 
lost or destroyed, VA has a "heightened" duty to more 
carefully explain the reasons and bases for its decision and 
to seriously consider applying the reasonable doubt doctrine 
in the veteran's favor.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

Records from the Social Security Administration (SSA) include 
a December 1996 clinical record indicating the veteran had 
sustained a work-related lifting injury to his low back in 
October 1996, and that he had had no previous episodes of 
back pain.  This evidence suggest an intercurrent injury to 
his low back, at his civilian job, as the cause for his 
current low back disability.

Other evidence of record, however, including a December 1997 
medical report indicates the veteran had a multiple-year 
history of low back pain which had significantly worsened 
since June 1996.  And this medical history of low back 
symptoms (pain, etc.) even pre-dating his civilian on-the-job 
injury in 1996 is consistent with his hearing testimony in 
August 2000 and October 2002, which he gave under oath, that 
he initially injured his low back in a firefight while in 
Vietnam.  He said that he jumped into a hole or ditch and 
struck his low back on a tree root or stump, requiring a 
brief hospitalization for about a week and then a light duty 
profile for about a week more.  He also said that he has 
continued to experience low back pain since his discharge 
from service.

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) significantly 
lessen the evidentiary burden of proof requirements for 
establishing entitlement to service connection for combat-
related injuries.  And read together, this law and 
regulation stipulate that satisfactory lay or other evidence 
of combat incurrence or aggravation, if consistent with the 
circumstances and hardships of service, will be accepted as 
proof of service incurrence-notwithstanding the absence of 
official records thereof, unless rebutted by clear and 
convincing evidence to the contrary.  See Velez v. West, 11 
Vet. App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 
1416-17 (Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 
193-93 (1999).  See also Kessel v. West, No. 98-772 (U.S. 
Vet. App. Sept. 29, 1999).  Satisfactory lay testimony 
consistent with service circumstances of combat may 
establish that an event occurred in service, but not a 
medical diagnosis as to the event or a current diagnosis or 
a nexus between a current condition and the event in 
service.  Russo v. Brown, 9 Vet. App. 46, 50 (1996). 

Here, the veteran's hearing testimony that he sustained a low 
back injury during combat in Vietnam is credible and 
consistent with the type of service he had.  So the Board 
requested a medical nexus opinion in February 2003 to further 
assist him in possibly establishing his right to service 
connection.  See 38 U.S.C.A. § 5103A(d).

The veteran underwent the requested VA orthopedic examination 
in May 2003.  After reviewing the veteran's claim files and 
personally examining him, the VA doctor indicated that "it 
appears at least as likely as not that this veteran suffered 
an injury to his lower back in Vietnam, as he states, in the 
1967 timeframe and this has continued to plaque [sic] him 
ever since."  Thus, according to the VA doctor, 
"the etiology of [the veteran's] low back disability appears 
to go back to the injury he had in Vietnam."  When resolving 
all reasonable doubt in the veteran's favor, this medical 
nexus opinion is unrefuted, even by the evidence suggesting 
he sustained an intercurrent injury to his low back in 1996 
at his civilian job.  Accordingly, service connection for 
residuals of a low back injury is warranted.  

As for his GERD, the veteran has not testified or otherwise 
averred that this condition was actually incurred in combat.  
And it also does not appear that he is alleging that it is 
related to herbicide exposure (Agent Orange) while in 
Vietnam; indeed, he testified during his travel board 
hearing, see page 9 of the transcript, that no physician had 
ever told him this.  He claims, instead, that he experienced 
persistent stomach pain during service, went to a dispensary 
for treatment, was given medication, and has continued to 
experienced pain due to this condition during the many years 
since service.  

Clearly, the veteran now has GERD; it was diagnosed during VA 
hospitalizations from November to December 1997 and in August 
1998.  And after his VA gastrointestinal examination in May 
2003, which the Board requested to obtain a medical nexus 
opinion concerning the cause of this condition, the VA doctor 
ultimately concluded that it "would appear, at least based 
on this veteran's comments, that reflux started in the 1966 
timeframe and have continued since then."  Therefore, said 
the VA doctor, "it appears that this veteran continues to 
have reflux disease" which "at least as likely as not began 
in the 1966 timeframe and as continued since then."  The VA 
doctor based his medical opinion on a review of the veteran's 
claim files-albeit without the benefit of the SMRs, and a 
personal clinical evaluation.  And this medical nexus opinion 
likewise is unrefuted.  Accordingly, service connection for 
GERD is warranted too.  


ORDER

Service connection for residuals of a low back injury is 
granted.

Service connection for GERD is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

